Case 2:17-cv-00140-WCB-RSP Document 299 Filed 01/28/19 Page 1 of 1 PageID #: 13359



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

   CYWEE GROUP LTD.,                                 §
                                                     §
           Plaintiff,                                §
                                                     §
           v.                                        §
                                                     §
                                                                Case No. 2:17-CV-140-WCB
   SAMSUNG ELECTRONICS CO. LTD. and                  §
   SAMSUNG ELECTRONICS AMERICA,                      §
   INC.,                                             §
                                                     §
           Defendants.                               §

                                                 ORDER

           If the defendants elect to file a reply to the plaintiff’s opposition to the defendants’ Motion

   to Stay Pending Inter Partes Review Proceedings, Dkt. No. 291, it must be filed by close of business

   on Friday, February 1, 2019. Any sur-reply by the plaintiff must be filed within 7 days after the

   filing of the defendants’ reply.

           IT IS SO ORDERED.

           SIGNED this 25th day of January, 2019.




                                                  _____________________________
                                                  WILLIAM C. BRYSON
                                                  UNITED STATES CIRCUIT JUDGE
